After counsel for defendant in error entered their special appearance and filed their motion to set aside the service and quash the original summons issued in the foregoing case, counsel for plaintiff in error, on the 23d day of September, 1909, and more than sixty days subsequent to the time when under the law and the facts any summons could properly issue and service be made, had an alias summons in error issued and served. November 16, 1909, and after the delivery of the foregoing opinion, counsel for defendant in error filed their motion to dismiss the appeal, which, by reason of the foregoing facts, is sustained, and the case is accordingly dismissed.